Citation Nr: 1015235	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder, including as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for toe nails falling 
off, including as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The issues of (1) entitlement to an increased disability 
rating for service-connected type II diabetes mellitus, (2) 
entitlement to an increased disability rating for peripheral 
neuropathy of the right lower extremities, (3) entitlement to 
an increased disability rating for service-connected 
peripheral neuropathy of the left lower extremity, and (4) 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
have been raised by the record (see VA Form 9 received in 
March 2007), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for disorders of 
the bilateral knees (claimed as stiffness) and of the toe 
nails (claimed as toe nails falling off).  For the first time 
on the VA Form 9, the Veteran alleged that these conditions 
were secondary to his service-connected type II diabetes 
mellitus and peripheral neuropathy of the bilateral lower 
extremities.  Thus, the Veteran has raised claims of 
secondary service connection.

To date, the Veteran has not been provided adequate notice of 
how to establish a claim for secondary service connection nor 
have his claims been developed or adjudicated on that theory 
of entitlement.  Thus, the Board finds that remand is 
necessary for the agency of original jurisdiction to provide 
appropriate notice and assistance to the Veteran and to 
adjudicate this aspect of his claims in the first instance.  

The Board notes that assistance to the Veteran in developing 
his claims should include providing him with VA examinations 
to obtain a definitive diagnosis of any current bilateral 
knee and toenail problems and to obtain medical nexus 
opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 
(2006) (A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.).

The Veteran must be advised of the importance of reporting to 
the scheduled examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that 
is compliant with the current notice 
requirements regarding how to establish 
entitlement to secondary service connection.

2.  Thereafter, schedule the Veteran for the 
following VA examinations.  The claims file 
must be provided to and reviewed by each 
examiner, who must indicate in his/her report 
that said review has been accomplished.  All 
necessary diagnostic testing and/or studies 
should be accomplished.

Joints Exam - After reviewing the claims file 
and examining the Veteran, the examiner 
should provide a diagnosis of any current 
knee disorder (whether bilateral or 
unilateral).  If a current disorder is 
diagnosed, the examiner should then render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that it is proximately due to, 
the result of or has been aggravated by any 
service-connected disability.  The examiner 
should consider the private treatment records 
that show possible degenerative joint 
disease/osteoarthritis of the knees in 
considering whether a current disability is 
present.  A complete rationale should be 
given for all conclusions and opinions 
expressed in a legible report.  

Feet Exam - After reviewing the Veteran's 
claims file and interviewing and examining 
the Veteran, the examiner should determine 
whether there is a separate and distinct 
disorder that is causing the Veteran's 
toenails to fall off or whether this is 
actually a sign and/or symptoms of an already 
service-connected disability such as the 
Veteran's service-connected peripheral 
neuropathy.  If a separate and distinct 
current disorder is diagnosed, the examiner 
should then render an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that it is 
proximately due to, the result of or has been 
aggravated by any service-connected 
disability.  A complete rationale should be 
given for all conclusions and opinions 
expressed in a legible report.  

3.  Thereafter, the Veteran's claims should 
be readjudicated to include whether service 
connection is warranted on a secondary 
basis.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



